Citation Nr: 1329519	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for right 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 2004 to March 
2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for right epididymitis and 
assigned a noncompensable evaluation for that disability, 
effective March 2, 2008-the date following his discharge 
from service.  The Veteran timely appealed that issue.

The Veteran requested a Board video conference hearing a 
Veterans Law Judge in July 2009; the Veteran was informed 
that he was scheduled for a March 2011 video conference 
hearing in a February 2011 letter.  The Veteran did not 
appear for that hearing, and as of this time, he has not 
requested to reschedule that hearing nor has he given good 
cause for failing to appear for his scheduled hearing.  
Accordingly, the Board finds that the Veteran's request for 
a hearing has been withdrawn and will proceed to 
adjudication of his claim without the benefit of a hearing 
in this case.

The Veteran did appear for a hearing before a Decision 
Review Officer (DRO) in March 2010, at which time he gave 
testimony relevant to the issue on appeal at this time; a 
transcript of that hearing is associated with the claims 
file.

This case was also developed on the matter of entitlement to 
an increased rating for gastroesophageal reflux disease.  
The June 2008 rating action granted service connection and 
assigned a 0 percent rating.  The Veteran filed a notice of 
disagreement and a statement of the case was issued.  The 
Veteran filed a substantive appeal and requested a 30 
percent rating.  An October 2010 rating action awarded a 30 
percent rating effective from the date of the grant of 
service connection.  This constituted a substantial grant of 
the benefit sought and that matter is no longer in appellate 
status.   




FINDING OF FACT

Throughout the appeal period, right epididymitis did not 
require that the Veteran be intermittently intensely 
managed, treated with a long-term drug therapy regimen, or 
hospitalized.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
epididymitis have not been met.  38 C.F.R. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic 
Code 7599-7525 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2013).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including the degree of disability and the 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  VCAA notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, 
such error may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for right 
epididymitis arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, and additional notice is not required as any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, his statements in support of the claim are of 
record.  The Board has reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim 
herein decided.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2013); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2013); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2013); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Currently, the Veteran is assigned a noncompensable 
evaluation for his right epididymitis, effective March 2, 
2008.  That noncompensable evaluation is assigned under 
Diagnostic Code 7599-7525.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization are closely analogous.  38 C.F.R. 
§ 4.20 (2013).  

Under Diagnostic Code 7525, chronic epidiymo-orchitis, the 
Rating Schedule instructs that the Veteran should be rated 
under the urinary tract infection criteria in 38 C.F.R. § 
4.115a, unless the Veteran has tubercular infections, in 
which case he should be evaluated under 38 C.F.R. §§ 4.88b 
or 4.89 as appropriate.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7525 (2013).

As the evidence discussed below will show, the Veteran does 
not have tubercular infections, and therefore, evaluation 
under that rating criteria is not applicable to the case at 
bar.

Under the relevant criteria in the Rating Schedule for 
urinary tract infections, the Rating Schedule instructs that 
poor renal dysfunction is to be evaluated under the Renal 
Dysfunction criteria.  Otherwise, a 10 percent evaluation is 
warranted for long-term drug therapy, 1-2 hospitalizations, 
and/or requiring intermittent intensive management.  A 30 
percent evaluation is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management.  See 38 C.F.R. § 4.115a, Criteria for 
Urinary Tract Infections (2013).

Turning to the evidence of record, the Veteran's service 
treatment records document that the Veteran reported a lump 
on his right testicle in September 2004; it had reportedly 
been present for a month prior to his seeking treatment.  He 
stated that the pain was an aching sensation.  The Veteran 
was diagnosed with right epididymitis at that time.  The 
Veteran was put on ibuprofen and other medications in order 
to treat that condition.  Subsequent treatment records 
document that the Veteran had adverse reactions to those 
medications.  

The Veteran again sought treatment in December 2004, at 
which time he stated that the lump had been present for 4 
months and he was nervous it was not going away.  He 
reported that he was having difficulty lifting weights and 
running; cold weather affected his pain.  The Veteran's pain 
additionally worsened when he was nervous.  He was referred 
for a testicular ultrasound which was taken approximately a 
week later.  

In the December 2004 testicular ultrasound, the Veteran's 
right testicle was found to measure 4.5 centimeters (cm) by 
2.9 cm by 2.6 cm.  There was a small spermatocele on the 
right epididymis, measuring 5 millimeters (mm) in diameter.  
Both testicles were shown to be intrinsically normal without 
intratesticular masses, though a small spermatocele, 5 mm in 
diameter, was noted in the midline of the right 
epididymitis.  There was no direct sonographic evidence of 
epididymitis at that time.  

In January 2005, the Veteran was seen and the ultrasound 
results were discussed with him.  He reported at that time 
that cold weather makes his right testicular pain worse.  
The Veteran was told to take Motrin for his right testicular 
pain and he was reassured that there was no testicular 
cancer or disease at that time.  

In February 2005, the Veteran was referred to a private 
physician, Dr. B.D.H., D.O., for a urological examination.  
During that examination the Veteran reported that his first 
episode of right testicular pain began six months prior and 
that was his worst episode.  He had intermittent episodes 
that would last approximately 15 minutes, and that there was 
a time span of approximately four to six weeks between 
episodes of right testicular pain.  He did not experience 
nausea and vomiting, and he did not notice a change in 
testicular position.  

On examination, the Veteran's scrotum was not shown to have 
any lesions or masses.  There were no spermatoceles, 
hydroceles, varicoceles or masses of the epididymides; they 
were also non-enlarged.  Both of his vasa were palpable.  
There was tenderness in the head of the right epididymis 
noted, but no mass effect.  His testes were bilaterally 
descended without spermatoceles, hydroceles, varicoceles, or 
masses.  His testicular parenchyma palpated normally on both 
sides.  There were no strictures, discharge, masses or 
lesions noted with respect to his urethral meatus, and his 
penis did not have any Peyronie's, plaques, lesions or 
masses; he was circumcised.  Dr. B.D.H. noted the normal 
testicular parenchyma bilaterally in the testicular 
ultrasound results and that the Veteran's urinalysis was 
clear.  He diagnosed the Veteran with exercise-induced right 
epididymitis due to lack of scrotal support, and he informed 
the Veteran that he should increase his scrotal support.  

Dr. B.G.H. additionally sent a letter, dated the same day of 
the examination, which, in pertinent part, stated:

. . . By his first description I thought he 
might be experiencing intermittent torsion, but 
after a full history and physical exam, I am 
convinced that he is experiencing intermittent 
epididymal discomfort secondary to recurrent 
epididymitis.  This is non-bacterial and really 
does not need to be treated with antibiotics.  
What he needs to do is wear better scrotal 
support at all times and particularly when 
participating in increased physical activity.  
He and I have discussed this thoroughly.  He 
does not need to return to our office unless he 
has continued problems . . . .

In June 2005, the Veteran was seen for a follow-up for his 
right epididymitis, and expressed frustration that it was 
not getting better.  The Veteran was subsequently prescribed 
Tequin and Naproxen for that condition.  No further 
treatment for right epididymitis is noted in the service 
treatment records, with the exception of the Veteran 
reporting it on his February 2008 Report of Medical 
Assessment.  It was noted at that time that the Veteran had 
a history of right testicular pain which occurred after 
epididymitis; he had a normal ultrasound.  Within two weeks 
of separation from service, the Veteran filed his claim for 
service connection for right testicular pain.

The Veteran underwent a VA general medical examination, 
including for his epididymitis, in April 2008.  The Veteran 
gave a detailed history of the development of his 
epididymitis during service in that examination, referencing 
several of the service treatment documents noted above.  As 
to his current problems, the Veteran noted that he has 
scrotal pain approximately once or twice a week, primarily 
after activity.  These flares would last approximately 20 
minutes to an hour and he takes 800 milligrams (mg) of 
Motrin and rested in order for it to resolve within the 
hour.  He noted that in the military he missed weeks (of 
work) secondary to his intermittent pain.  Over the last two 
years, however, he has missed approximately 12 days of work 
at either Home Depot or Lowe's secondary to his pain.  He 
reported that he does not currently receive care for his 
scrotal pain nor does he receive treatment other than Motrin 
as noted above.  He does wear a scrotal support to help with 
his pain.  He reported that, functionally, he can no longer 
sprint, lift heavy weights or participate in dynamic sports, 
such as soccer, because it will exacerbate his pain; though 
he does still jog.  

On examination, the Veteran had a mildly tender right 
testicle to palpitation.  There was no mass appreciated.  
His penis was circumcised.  There was no evidence of direct 
or indirect hernias.  Both epididymides were palpated, and 
there did not appear to be any masses, though slight 
tenderness of the right epididymitis was shown.  He was 
diagnosed with chronic exercise-induced right epididymitis.

The Board has reviewed the Veteran's post-discharge VA 
treatment records from the Wilkes-Barre, Cheyenne, and 
Philadelphia VA Medical Centers.  Most of those treatment 
records document a past medical history of epididymitis 
which he treated with ibuprofen as needed.  The Veteran did 
not generally seek treatment for his epididymitis in those 
records.  

In a July 2008 VA treatment record establishing care with 
VA, the Veteran reported that he was physically active at 
that time, indicating that he ran two miles and lifted 
weights for approximately an hour at least 4 times a week.  
He further reported that he has chronic exercise-induced 
right epididymitis, which usually only occurred after 
several hours of sustained heavy activity, such as an hour 
of weight lifting followed by a 5 mile run.  When it 
occurred, the Veteran reported that the pain lasted 15-20 
minutes and resolved with ibuprofen.  He was being seen at 
that time for a physical to enter police academy.  On 
examination, he was shown to have chronic exercise-induced 
right epididymitis, which usually began the day after 
exertion and lasted 15-20 minutes, then resolved with 
ibuprofen.  The Veteran denied any urinary symptoms at that 
time.

During a VA examination in April 2010, the Veteran noted 
that he was still taking 800 mg of Motrin as needed for his 
condition, though he reported that it was progressively 
worsening.  The Veteran denied a history of hospitalizations 
or surgery, trauma to the genitourinary system, neoplasm, 
recurrent urinary tract infections, obstructed voiding, 
urinary tracts stones, renal dysfunction or renal failure, 
acute nephritis, hydronephrosis, cardiovascular symptoms, or 
erectile dysfunction.  The Veteran did endorse flank or back 
pain, fatigue, and weakness, but denied anorexia, nausea, 
vomiting, fever, chills, lethargy, lower abdominal or pelvic 
pain, or any other symptoms.  He also denied urgency, 
hesitancy/difficulty starting stream, weak or intermittent 
stream, dysuria, dribbling, straining to urinate, hematuria, 
urethral discharge, or renal colic; he voided every 1 to 2 
hours during the day and once at night.  His ejaculation was 
normal.  He complained of right testicular tenderness.  

On examination, there was no abdominal or flank tenderness.  
He had a normal bladder examination, and he declined a 
rectal examination.  An echogram of his scrotum revealed 
normal flow to both testicles.  Both testicles demonstrate a 
homogeneous echo pattern with no focal abnormalities.  There 
was a small right hydrocele.  There was a 0.42 cm cyst 
within the right epididymis.  The right epididymis was 
otherwise unremarkable.  

The Veteran was shown to be employed at Lowe's at that time.  
He reported that he lost 2 weeks of work over the last year 
due to gastrointestinal distress, unrelated to his right 
epididymitis.  The examiner noted that the Veteran had 
problems with lifting and carrying, weakness or fatigue, and 
pain due to his right epididymitis, as well as some 
increased absenteeism.  The Veteran's right epididymitis 
severely affected his ability to do chores, exercise, sports 
and recreation and mildly affected his ability to shop; it 
did not affect his ability to travel, feed, bathe, dress, 
toilet, or groom himself.

On appeal, the Veteran avers that his evaluation for right 
epididymitis should be increased because he is limited in 
his physical activities due to that condition.  
Specifically, the Veteran indicated in his August 2009 
substantive appeal, VA Form 9, that his "epididymitis causes 
severe pain and loss of work. . . . [and it] restrict[ed] 
[his] activities once or twice a week."  

Furthermore, in his March 2010 DRO hearing, the Veteran 
stated that he vomits a lot secondary to his 
gastroesophageal reflux disease (GERD) and that after 
vomiting he has scrotal pain.  He reported going to the 
emergency room 2 or 3 times for his right testicular pain.  
He reported that his pain usually lasts 20 minutes to an 
hour and that he has been taking 800 mg of Motrin for the 
last three years.  He further indicated that he wore scrotal 
support all the time and was restricted in his activities, 
such as being unable to sprint, run or was limited in his 
ability to lift weight.  He also stated that he was forced 
to sit out activities in the Air Force and has been sent 
home from his job at Lowe's secondary to his right 
testicular disability.  

Based on the foregoing evidence, the Board finds that a 
noncompensable evaluation for the Veteran's right 
epididymitis is warranted.  The Board does specifically 
acknowledge the Veteran's statements that his right 
epididymitis and testicular pain does appear to 
significantly limit his ability to exercise, lift and carry 
heavy weight, and perform other physical activities.  The 
Veteran did indicate throughout the appeal period that he 
was still active, including jogging 5 miles and doing an 
hour of weightlifting; more recently, the Veteran indicated 
that he was forced to reduce the weight that he lifted and 
was basically just "staying toned," as noted during the DRO 
hearing.  The Board additionally acknowledges the 
limitations regarding physical activity noted by the Veteran 
and by the VA examiners.  

In his hearing, the Veteran has argued that his use of 
Motrin constitutes "long-term drug therapy" under the 
relevant rating criteria.  The Board notes that "use of 
ibuprofen as needed" is not a therapy regimen; it does not 
appear that the Veteran is prescribed Motrin on a regular 
basis by a physician for epididymitis.  Moreover, the Board 
notes that "long-term drug therapy" in this case refers to 
some prescription-type therapies, such as antibiotics, which 
would be used to treat the Veteran's disability; as Dr. 
B.D.H. noted, this is not a disability that can be treated 
by a drug regimen, such as antibiotics, but rather is due to 
lack of scrotal support.  The evidence of record does not 
demonstrate that there has been any long-term drug therapy 
to treat the Veteran's right epididymitis throughout the 
appeal period.

Additionally, there is no evidence that the Veteran has been 
hospitalized for his right epididymitis throughout the 
appeal period.  In his DRO hearing, the Veteran indicated 
that he sought treatment at an emergency room a couple of 
times.  This is not reflected in the post service clinical 
records and would not constitute "hospitalization" anyway.  
There is no evidence of record that the Veteran has ever 
been formally-admitted into a hospital in order to treat him 
over the course of a day or two for his right epididymitis.  
Thus, the Board must conclude that there is no evidence of 
any hospitalizations with respect to the Veteran's right 
epididymitis.

Finally, the Board finds that there is no evidence of 
intermittent intensive management.  In this case, the 
Veteran self-medicates himself with Motrin or ibuprofen as 
necessary for the pain and restricts his activities so as to 
not exacerbate this pain.  He also routinely wears a scrotal 
support.  He does not, however, routinely or even 
intermittently seek a doctor's treatment for his right 
epididymitis, nor does he have such intermittently intensely 
managed by a medical professional.  Therefore, the Board 
must conclude that there is no evidence of intermittent 
intensive management for his right epididymitis.

In short, the evidence of record does not demonstrate that 
the Veteran is intermittently intensely managed for his 
right epididymitis, nor is he taking a long-term drug 
therapy regimen to treat that condition.  The evidence also 
does not demonstrate that he has been hospitalized for his 
right epididymitis at any time throughout the appeal period.  
In light of these facts, the Board must deny a compensable 
evaluation for the Veteran's right epididymitis at this 
time.  See 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 
7599-7525.  The right testicle is not atrophied or missing 
(which would not warrant a compensable evaluation) and the 
left testicle is not affected.  See Diagnostic Codes 7523, 
7524.  There is no other Diagnostic Code that would be 
applicable and warrant a compensable evaluation.  


The Board must also determine whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2013).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture.  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 115-116.  When either of those 
elements has been satisfied, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 
22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The 
disability has not required even occasional hospitalization.  
The Veteran claims that it interferes with employment, but 
the interference is not shown to be marked.  The Veteran 
also claims that it results in absenteeism.  However, on his 
latest VA examination, he indicated that he had missed two 
weeks from work due to disability in the past year.  On his 
gastrointestinal examination, he specified that the two 
weeks lost from work over the past year was due to his 
service-connected gastrointestinal disability.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As the rating 
schedule is adequate to evaluate the disability, referral 
for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is 
entitled to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  In this case, the evidence of record does not 
indicate that the Veteran is currently unemployed due right 
epididymitis, nor does he assert at any point throughout the 
appeal period that he is currently unemployed due to that 
disability.  Rather, he only states that such condition 
restricts his activities at work and increased the time he 
needed to take off from work.  Moreover, the Veteran is 
shown throughout the appeal period to either be a full-time 
employee at Home Deport or Lowe's, or a student at a 
university or in police academy.  Since there is not any 
evidence of record that the Veteran's right epididymitis 
causes him to be unable to secure and follow substantially 
gainful employment, the Board finds that a remand for such 
an opinion is not required in this case.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for right epididymitis is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


